Last year, in his address in this Hall, His Holiness Pope Francis defined the 2030 Agenda for Sustainable Development as “an important sign of hope” (A/70/PV.3, p. 4). Just a few days ago, he reiterated his appreciation for the actions taken last year by the United Nations, encouraging all to put those ambitious objectives into practice. and saying that
“[t]he protection of our common home requires a growing global political consensus. Along these lines, I am gratified that, in September 2015, the nations of the world adopted the Sustainable Development Goals and that, in December 2015, they approved the Paris Agreement on Climate Change, which sets the demanding yet fundamental goal of halting the rising of the global temperature. Now Governments are obliged to honour the commitments they made, while businesses must also responsibly do their part. It is up to citizens to insist that this happen and indeed to advocate for even more ambitious goals.”
The achievement of the 2030 Agenda involves an important assumption of responsibility on the part of Governments and the commitment of all, for the common good. This commitment entails recognizing the need to strive not only for great macroeconomic goals but for outcomes that are specific, lasting and equitably distributed. Without a stable financial situation, lasting investments and a commercial appraisal that favours internal growth, however, the 2030 Agenda will be impossible to achieve. Pope Francis has emphasized that
“[e]conomics and politics and society and culture cannot be dominated by thinking only of the short- term and immediate financial or electoral gains. Instead, they urgently need to be redirected to the common good, which includes sustainability and care for creation. One concrete case is the ‘ecological debt’ between the global north and south. Repaying it would require treating the environments of poorer nations with care and providing the financial resources and technical assistance needed to help them deal with climate change and promote sustainable development.”
We always must remember that development — especially integral human development — cannot be imposed. Men and women, as individuals, must be the principal agents of the 2030 Agenda. Last year, in this very Hall, Pope Francis affirmed that
“[t]his presupposes and requires the right to education ... which is ensured first and foremost by respecting and reinforcing the primary right of the family to educate its children, as well as the right of churches and social groups to support and assist families in the education of their boys and girls.
“[f]or all this, the simplest and best measure and indicator of the implementation of the new agenda for development will be effective, practical and immediate access, on the part of all, to essential material and spiritual goods: housing, dignified and properly remunerated employment, adequate food and drinking water, religious freedom and, more generally, spiritual freedom and education” (supra, p. 4).
Such a process of bringing about integral human development — a concept that includes but is not exhausted by economic development — should, through multilateral initiatives, stimulate also the quest for complementary, alternative finance systems capable of ensuring that financial resources are both accessible to and sustainable for the poorest.
As Pope Francis said here last year,
“[the] pillars of integral human development have a common foundation, which is the right to life,” (ibid., p. 4)
and we are required to
“recognize a moral law written into human nature itself, which includes the natural difference between man and woman and an absolute respect for life in all its stages and dimensions” (ibid., p. 5).
Moreover, integral human development is impossible without peace. Only two days ago in Assisi, Pope Francis, together with numerous other world religious leaders, stressed the importance of dialogue as a privileged way to becoming peacemakers. Conflicts not only render the attainment of the Sustainable Development Goals at the regional level absolutely impossible, but also destroy so many human resources, means of production and cultural heritage. Today, as during the 1950s, 1960s and 1970s, there is the recurrence of the threat of nuclear conflict with its terrible consequences.
The enormous and ill-fated effect of war is a downward spiral from which there is often no escape. It triggers increased political polarization at the global level and narrows the spaces in which the same international community can propose effective solutions for a stable and lasting peace.
Among the factors that degrade social coexistence in countries and undermine the whole international community we must count the scourge of terrorism. In the course of recent years we have seen terrorism metastasize to so many parts of the world. Neighbours of Syria and Iraq have increasingly become the victims of innumerable barbaric acts. Beyond the Middle East, atrocious acts of terrorism have introduced fear into the daily lives of so many across the globe.
In the Middle East we see the terrible consequences of the spiral of war: many lives destroyed, failed States, collapsed ceasefires, unsuccessful peace initiatives and failed attempts to resolve the fundamental causes of conflict in Syria, Iraq and Libya, find a solution to the presidency crisis in Lebanon, or resolve the Israeli-Palestinian conflict. That persistent failure has dampened the hopes and promises of all who consider the region sacred and holy.
We can also witness those failures in the long- standing conflicts that continue to oppress and take the lives of so many in South Sudan, the Great Lakes and for two and half years now in eastern Ukraine. Although those situations have all been high-profile and have led to an immense amount of human suffering, we remain very far from resolving the root causes. It almost seems that we have accepted conflict, war and terrorism as a part of normal life.
Beyond the urgency of the need for ceasefires, respect for the dignity and the rights of affected peoples and access to humanitarian aid, it is also necessary to facilitate negotiation among those with direct or indirect responsibility for particular conflicts. Thankful for the positive outcome in Colombia, the heartfelt hope of the Holy See is that, through facilitation efforts on the part of the international community, various forms of contact and dialogue will be pursued to resolve ongoing conflicts.
In particular, from the beginning of the conflict in Syria, the Holy See has invited all of the parties to dialogue and the international community to spare no effort in facilitating an end to violence and in promoting conditions conducive to a dialogue aimed at finding a political solution. Syria, however, has been overrun by all kinds of armed groups. The uproar of arms must cease so that peace may stand a chance and, above all, so that humanitarian assistance may be brought to those most in need. The Holy See is convinced that this is possible, provided that there is the political will to bring an end to the fighting.
Despite the present difficulties, one can still gratefully find in Lebanon the conviction that common good requires the participation and cooperation of all sectors of society, based on the rule of law and the idea that institutions are founded on respect for the innate dignity of every human being. The Lebanese constitutional arrangement, in which diverse ethnic groups, cultures and religions are an asset and contribute to a peaceful coexistence, can also be a model for a political solution in the region.
The Holy See also believes that in the Middle East a renewed commitment in favour of the rule of law and the freedom of religion and of conscience is the most effective way to safeguard the dignity of all. In that context, the 2015 global agreement signed by the Holy See and Palestine, which was subsequently ratified by both parties, sets out in law defence of the most basic human rights, among which are freedom of religion, the right to peaceful assembly and the freedom to publicly profess one’s religious beliefs. In the complex situation of the Middle East, in particular in Iraq and Syria, the Holy See maintains that the global agreement with Palestine can serve as a template for other countries with analogous social structures.
In the context of the renewed efforts to relaunch the peace process between Israelis and Palestinians, the Holy See renews its appeal to both parties to abstain from any unilateral or illegal measures whatsoever, which may constitute an obstacle to the search for peace and advancing the two-State solution.
When we look at the phenomenon of forced migration, we find ourselves before a population of people on the move greater than that of many of the States represented here: 65 million people have been compelled to flee from their homes and communities because of persecution, conflict, widespread violence and hunger, and devastated lands. A word of praise must go to Lebanon and to Jordan for the hospitality they are offering to all who have escaped from war and destruction in Iraq and Syria, as well as to Turkey, which is hosting millions of Syrian refugees.
Beyond the necessary urgent consideration of how to resolve the causes of that forced exodus, we must note that migration and development are tightly linked. The consequences of the mass movement of refugees and migrants threaten to weaken our commitment to the values of solidarity and hospitality towards those in need. Those values stand at the heart of the Extraordinary Jubilee of Mercy to which Pope Francis has been summoning the world. As Pope Francis has emphasized,
“[m]ercy is the fundamental law that dwells in the heart of every person who looks sincerely into the eyes of his brothers and sisters on the path of life”,
especially those who are the weakest and most vulnerable. Drawing special attention to those who are in prison, the Pope has renewed his pressing appeal
“to the consciences of leaders, that they come to an international consensus aimed at abolishing the death penalty”.
Without authentic and absolute respect for life, there can be no development that is truly human, integral and sustainable. Precisely to foster that development, Pope Francis has instituted a new dicastery, or department, of the Holy See, the purpose of which is to promote justice, peace, the safeguarding of the environment and care of those most in need. The poor and needy are the human face of sustainable development that we wish to keep ever before us, so that we may become responsible agents of a more just and truly human society.
